Citation Nr: 0949068	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1951 to May 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral hearing loss was manifested years after service 
and a clear preponderance of the evidence reflects that it is 
not related to service.  

2.  Tinnitus was manifested years after service and a clear 
preponderance of the evidence reflects that it is not related 
to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, a May 2006 letter was sent to the Veteran prior 
to the initial adjudication of the claim.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Thereafter, the claim was 
readjudicated by way of the January 2007 rating decision 
currently on appeal, as well as the June 2007 statement of 
the case.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Unfortunately, according to an October 2006 memorandum, VA 
determined that the Veteran's service treatment records are 
unavailable, after exhausting all efforts to obtain them.  
Searches at the National Military Personnel Records Center 
revealed that the Veteran's service treatment records were 
not found and were presumably lost in a fire.  As such, the 
Board finds that any additional searches for his service 
treatment records would be futile.  

The United States Court of Veterans Claims has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 
51 (1996).  

Nevertheless, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims folder does 
contain VA medical evidence and the Veteran's contentions, 
and the Veteran was medically evaluated in conjunction with 
this claim.  Neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing (and available) evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He asserts that he has had 
bilateral hearing loss since service.  He explains that he 
passed out while shaving and was sent to the Osaka military 
hospital, at which time, he was diagnosed with tympanic 
perforations.  
a.  Bilateral Hearing Loss 

The Veteran currently has a bilateral hearing loss disability 
for VA purposes, (see December 2006 and January 2007 VA 
examination reports), thereby satisfying the first element of 
his service connection claim.  

However, there is no evidence showing in-service hearing 
problems, and there is no evidence of sensorineural hearing 
loss within the first post-service year.  In fact, the first 
complaints of hearing problems were not reported until 2004, 
at which time he was fitted for hearing aids.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the current 
hearing loss and service.  After having the opportunity to 
review the current claims folder and examine the Veteran, a 
December 2006 VA audiologist stated that he could not relate 
the Veteran's hearing loss to service without resorting to 
mere speculation.  The audiologist stated that there is no 
available evidence to substantiate the Veteran's history or 
claim.  Significantly, the audiologist observed that there is 
no evidence of complaints of hearing loss or treatment for 
hearing loss throughout the Veteran's adult life.  It was 
also noted that there was no concession of acoustic trauma on 
"21-2507."  The record does not contain an objective 
opinion favorable to the Veteran's claim.  Without medical 
evidence of a nexus between the current disability and 
service, direct service connection for hearing loss is not 
warranted.  

b.  Tinnitus

The medical evidence also shows that the Veteran currently 
has tinnitus.  On VA examination conducted in January 2007, 
the audiologist diagnosed the Veteran with tinnitus of the 
right ear, noting that the tympanic membrane in the right ear 
had a very large perforation with a monomeric film covering, 
and there was a healed-over perforation in the left ear.  
Tympanograms were normal in each ear.  
Although there is current evidence of tinnitus and 
perforations (healed or otherwise), there is no evidence 
showing in-service ear problems, to include a tympanic 
perforation, and no evidence of a nexus between the current 
tinnitus and service.  Significantly, the VA audiologist did 
not relate the Veteran's current tinnitus to service, and 
there is no nexus evidence favorable to the claim.  

The Board acknowledges that in January 2007, the VA 
audiologist entertained the idea that the Veteran's tinnitus 
might be related to his right ear hearing loss.  In this 
regard, the audiologist stated that "[w]hile it might be 
conjecture, it is possible that the tinnitus as reported for 
the right ear can be associated with the mixed hearing loss 
condition on that side."  However, the audiologist stated 
that there is still lack of written, recorded evidence as to 
the situation surrounding the perforation and hearing loss in 
the right ear.  As noted above, the Veteran's hearing loss 
has not been medically related to service.  Without evidence 
of a nexus between the current tinnitus and service (or a 
service-connected disability), the service connection claim 
must be denied.  

In analyzing this claim, the Board has carefully considered 
the Veteran's assertions that he perforated his ear drums 
during service and has had hearing loss and tinnitus since 
service.  Lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Veteran described the onset of tinnitus as more 
than 30 years ago when examined in 2007, which was more than 
50 years after his service and the examiner said it was 
unlikely due to service.  While he complained of hearing loss 
since service, the Board finds it unlikely that he would have 
had continuous pathological hearing loss since service 
without any clinical notation for more than 50 years while 
holding down jobs such as a night fireman.  The medical 
evidence of record, which first shows complaints and 
diagnoses of hearing loss and tinnitus more than fifty years 
after service discharge, is more probative than the Veteran's 
unsubstantiated assertions.  

The Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the Veteran's contention that 
his current hearing loss and tinnitus are related to service 
is not probative as to the issue of medical causation, and is 
therefore outweighed by the competent medical evidence.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's bilateral hearing loss and 
tinnitus are causally related to active service.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  The Board's analysis has been undertaken with the 
heightened duty to assist the Veteran in his claim.  See 
O'Hare, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


